Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 25 July 1785
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 25 July 1785

Having never before had the Honor to address Your Excellency, We now embrace the Opportunity that is offered to us by Mr.  Daniel Parker a well known American Gentleman; Who informs us that having with some other People Supplied the American Army with several Necessaries and Money for the Pay of the Troops; They have liquidated their Accounts with Congress, And are credited on the Books of the Continental Treasury for a considerable Amount. That those Funds bearing an Interest of Six ⅌ Cent ⅌ Annum are of the same Nature in point of Security, And consequently of equal Solidity as the foreign Loans, but by reason of the present Scarcity of Money in America not saleable. Therefore He and his Partners in this Business seem desirous to raise Money in this Country upon their Stock; Which certainly would not be practicable at this Moment, American Credit as well Public as Private being at a very low Ebb, but for the late Failure of De la Lande and Fynje, Who are largely interested in Shipments to America, As in case we could have satisfactory Information about the said Funds. We would persuade the Concerned to barter their demands against the Estate of De la Lande and Fynje with Shares in a Loan on that security; Which would be very desirable for all Parties and likewise save a considerable Sum of Money belonging to the United States. For those Reasons We wish to have every possible Information about the Nature of those Funds, And whether it is apparent that Mr. Daniel Parker may be able to command an Amount of One or Two Hundred Thousand Pounds Sterling of them.
We presume your Excellency to possess the best Information on this Subject to be obtained in Europe; And therefore request you to furnish us every Eclaircissement in your Power; Which we do not doubt you will effect without delay; especially when we assure you it may tend to the Benefit of the United States, Whose Interest we are obligated to promote all in our Power. We have the Honor to be most respectfully Your Excellency’s Most Obed. & very hble. Servs.,

Nics. & Jacob van Staphorst

